DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.  Applicant amended claims 1, 12, and 13 and added new claims 15 and 16. Overall, claims 1-16 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aritomi et al. (US 2012/0301340) in view of Suzuki et al. (US 2013/0214066).      
With regard to claim 1:
Suzuki discloses a high-pressure fuel supply pump (see par. [0008]) comprising:
an intake valve (301a) (Fig. 5) that has a flat side surface;
a rod (301b) (Fig. 5, par. [0050]) that collides with the flat side surface of the intake valve and biases the intake valve in a valve-opening direction;
a seat member (317a) (Fig. 5) that has a plane parallel to the flat side surface of the intake valve (Fig. 5, par. [0050]) and has an intake valve seat on which the flat side surface   of the intake valve (301a) is seated, on the parallel plane, wherein:
the intake valve seat (317a) (Fig. 5, par. [0050]) and a collision plane of the flat side surface of the intake valve (301a) where the rod collides with the intake valve are formed on a common plane (see Fig. 5),
the seat member (317a) (Fig. 5) is formed with a guide which guides the rod (301b) on side opposite to the intake valve (301a) with respect to a contact position between the rod (301b) and the flat side surface of the intake valve (301a) (Fig. 5), 
the seat member has a fuel passage (not numbered) into which fuel from a low pressure flow path (10) (Fig. 1) flows, the fuel passage formed to communicate in a vertical direction in the seat member (see Figs. 1, 4), and
the guide which guides the rod (301b) (Fig. 5) is arranged in a position that does not overlap with the fuel passage (see the annotated Fig. 5 below).

    PNG
    media_image1.png
    548
    358
    media_image1.png
    Greyscale


   	However, Aritomi fails to specifically disclose a movable portion that is held on the rod for sliding movement on the rod, the movable portion being moveable to engage with a portion of the rod, and a biasing spring arranged to bias the movable portion toward the portion of the rod.
Suzuki teaches a movable portion (60) (Fig. 4) that is held on a rod for sliding movement on and relative to the rod, the movable portion is moveable relative to the rod to engage with a portion of the rod [see par. [0040]; and a biasing spring (72) (Fig. 4) arranged to bias the movable portion toward the portion of the rod.  

    PNG
    media_image2.png
    468
    363
    media_image2.png
    Greyscale


One having ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to modify Aritomi by using a movable portion that is held on the rod for sliding movement on the rod, and a biasing spring arranged to bias the movable portion toward the portion of the rod as taught by Suzuki as both Aritomi and Suzuki are directed toward the same field of endeavor, high pressure fuel supply pumps. One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Aritomi to include a movable portion that is held on the rod for sliding movement on the rod, and a biasing spring arranged to bias the movable portion toward the portion of the rod would have accurately controlled the fuel injection quantity of the fuel injection valve, reduced noise and avoided damaging to the movable core and /or stopper element due to the collision force of the movable core against the stopper element (see Suzuki, par. [0006-0008]).



With regard to claim 2:
The modified Aritomi discloses the high-pressure fuel supply pump according to claim 1, Aritomi further discloses wherein the flat side surface of the intake valve (201a) (Fig. 3) and the intake valve seat of the seat member (217a) (Fig. 3) are on a common plane.

With regard to claim 3:
The modified Aritomi discloses the high-pressure fuel supply pump according to claim 1, Aritomi further discloses wherein the flat side surface of the intake valve (201a) (Fig. 3) and a central axis of the rod (201b) (Fig. 3) are arranged to be orthogonal to each other.

With regard to claims 4, 5:
The modified Aritomi discloses the high-pressure fuel supply pump according to claim 1, Aritomi further discloses wherein the seat member (317a) (Fig. 5) is formed with a fuel passage into which fuel from a low-pressure flow path (10) flows (Fig. 1), and the guide portion is arranged on a side opposite to the intake valve seat (317a) (Fig. 5) with respect to an opening portion of the fuel passage (see the annotated Fig. 5 above).

With regard to claims 6, 7:
The modified Aritomi discloses the high-pressure fuel supply pump according to claim 1, Aritomi further discloses wherein the seat member (317a) (Fig. 5) is formed with a fuel passage into which fuel from a low-pressure flow path (10) flows (Fig. 1), and the intake valve seat is arranged on a pressurizing chamber side (11) (Fig 1) with respect to an opening portion of the fuel passage into which fuel from a low-pressure flow path (10) flows (Fig. 1).



With regard to claims 8, 9:
The modified Aritomi discloses the high-pressure fuel supply pump according to claim 1, Suzuki further teaches wherein the movable portion (60) (Fig. 4) is integrally attached to the rod (Fig. 4, par. [0040]), and the seat member; however, Aritomi fails to disclose that the guide portion and the movable portion are arranged such that a length of the guide portion is longer than a length of an opposing surface between the rod and the movable portion in a rod central axis direction.
It would have been obvious to arrange the guide portion and the movable portion to make a length of the guide portion of the rod portion becoming longer than a length of an opposing surface between the rod portion and the movable portion, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device,” In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144 IV A.

With regard to claim 10:
The modified Aritomi discloses the high-pressure fuel supply pump according to claim 1, Aritomi further discloses wherein the rod portion (201b) and the intake valve (201a) are configured as separate members (see Fig. 3, par. [0043]).

With regard to claim 11:
The modified Aritomi discloses the high-pressure fuel supply pump according to claim 1, Aritomi further discloses that wherein the rod portion (201b) and the intake valve (201a) are configured as separate members (Fig. 3, par. [0043]); however, Aritomi fails to disclose that the rod portion and the seat member are configured such that a length of the guide portion in a rod central axis direction is a half of a total length of the rod portion.
It would have been obvious to make a length of the guide portion in a rod central axis direction being a half of a total length of the rod portion, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device,” In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144 IV A.

With regard to claim 12:
The modified Aritomi discloses the high pressure fuel supply pump according to claim 1, Aritomi further discloses wherein the guide which guides the rod (301b) (Fig. 5) is fixed relative to the opening portion of the fuel passage, to remain in the position that is offset from an axis of the fuel passage (see the annotated Fig. 5 above).

With regard to claim 13:
The modified Aritomi discloses the high pressure fuel supply pump according to claim 1, Aritomi further discloses that the fuel passage formed in the seat member communicates with a hole (5a) that communicates with a pressuring chamber that is above a cylinder that forms the pressuring chamber (11) (see Fig. 1); the fuel passage being in a position that an axis of the fuel passage does not overlap with the cylinder (see Fig. 1); and the guide is arranged along a single length section of the rod (301b) (Fig. 5), and the rod is guided by the guide.
However, Aritomi fails to disclose that the intake valve is thicker than the intake valve seat of the seat member.


Regarding the thickness of the intake valve and intake valve seat of the seat member, it is the examiner's position that the intake valve is thicker than the intake valve seat of the seat member, and only one guide for the rod portion, would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as space available, size of the rod portion, as well as the type of high pressure pump.  Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or
unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense. (See KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (April 30, 2007)). 

With regard to claim 14:
The modified Aritomi discloses the high-pressure fuel supply pump according to claim 1, Suzuki further teaches wherein the moveable portion (60) comprises an anchor made of magnetic material (see par. [0037]).

With regard to claim 15:
The modified Aritomi discloses the high-pressure fuel supply pump according to claim 1, Aritomi further discloses a second biasing spring (222) (Fig. 3) that biases the rod toward the flat side surface of the intake valve (201a) (Fig. 3).

With regard to claim 16:
The modified Aritomi discloses the high-pressure fuel supply pump according to claim 1, Suzuki further teaches wherein the moveable portion (60) has one or more through holes (62) configured to reduce a pressure differential across the movable portion (see Fig. 2, par. [0040]).

      
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747